   Case 2:65-cv-15556-ILRL-JVM Document 1654 Filed 01/22/21 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

JOYCE MARIE MOORE, ET AL                                    CIVIL ACTION

VERSUS                                                      NO. 65-15556

TANGIPAHOA PARISH SCHOOL BOARD                              SECTION: “B”(3)

                            ORDER AND REASONS

     Before the Court is defendant’s “Motion to Expand Physical

Plants at Several Locations” (Rec. Doc. 1650) and plaintiffs’

memorandum    in   opposition    (Rec.   Doc. 1652).   For the    following

reasons,

     IT IS ORDERED that defendant’s motion (Rec. Doc. 1650) is

GRANTED. The record is replete with all parties’ concerns over the

need for permanent new facilities to further quality education,

including    achievement    of   unitary   status.   Plaintiffs   correctly

cited to prior pleadings that the latter goals would be hampered

by continued use of temporary trailer-like classrooms, including

related safety concerns, e.g., fire hazards. Credible evidence has

been presented that the expansion of physical facilities will

advance those goals. Further monitoring will occur to assure

compliance. Additional reasons will be given in the ultimate

opinion      on    the     pending       and   underlying     motion       for

provisional unitary status (Rec. Doc. 1630).


         New Orleans, Louisiana this 22nd day of January, 2021


                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE
